PER CURIAM.
This is an appeal from a final judgment reinstating the classification of 80 acres of *1037appellee’s property as agricultural. We find no error in the final judgment as to the classification of a 25 acre orange grove located on the appellee’s property. Roden v. K & K Land Management, Inc., 368 So.2d 588 (Fla. 1978). However, there is no evidence to support an agricultural classification for the remaining 55 acres of vacant land owned by the appellee. Accordingly, the judgment is affirmed in part and reversed in part with directions that further proceedings be conducted in accordance with this opinion.
CROSS, ANSTEAD and DAUKSCH, JJ., concur.